Franklin County, No. 90AP-1323. On submission of attorney fees and expenses of appellee, Robert Van Auken, Director. The submission of attorney fees and expenses is granted. On submission of attorney fees and expenses of Thomas J. Enright, Clerk. Thomas J. Enright is granted thirty days to resubmit his statement of attorney fees and expenses based on the hourly rate of pay of an assistant prosecuting attorney, using as a model the statement of attorney fees and expenses filed by the Attorney General in this cause on February 25, 1992.